JUDGE LEWIS
DELIVERED THE OPINION OF THE COURT.
To entitle a person to the benefit of homestead exemption he must, when a debt against him is attempted to be satisfied, be a bona fide housekeeper, with a *567family, whether such debt was created before or after the homestead was acquired.
“In legal contemplation, whomsoever it is the natural or moral duty of the debtor to support, or is dependent upon him for support, may be considered and treated as a member of his family.” (Bell v. Keach, 80 ky., 42.) And accordingly an infant brother or sister, or aged and helpless parent, or even a bastard child, may •and have been held to constitute a family in the meaning of the statute.
But the persons in this case residing with the debtor, though children, have no natural or legal obligation on ■the debtor for support, being strangers in blood to him. He may at any time separate from and cease to support or care for them without violating any legal or natural obligation; and to so extend the operation of the statute as to exempt the homestead in such case would be ■not only contrary to the policy of it, but place it in the power of a debtor, by subterfuge and fraud, to defeat his creditors. The construction and operation of the homestead law must be determined by some well-defined rule that is reasonable and just, not according to the mere will or caprice of the debtor.
It seems to us appellee is not entitled to benefit of the homestead exemption, and the judgment must be reversed, and cause remanded for further proceedings consistent with this opinion.